DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s after-final amendment to the specification and remarks filed on 01/11/2021 have been entered and considered.   
Claims 4 and 5 are pending.
Claims 1-3 are cancelled.
Claims 4 and 5 are under examination.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the rejections of Claims 4 and 5 under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, is withdrawn due to Applicant’s statement that the bacteriophage Vib-PAP-2 in the claims has been deposited under the Budapest Treaty and that it will be available to the public under the conditions specified in 37 CFR 1.808, filed on 01/11/2021 (see pages 4 and 5 in Applicant’s response filed on 01/11/2021).
Therefore, the claimed method is enabled, complies with written description requirement, and is novel and unobvious over the art of record, and the claims 4 and 5 are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 4 and 5 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653 


	/ALLISON M FOX/           Primary Examiner, Art Unit 1633